           Case 1:17-cv-09065-PGG Document 70 Filed 04/22/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                     Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                   April 22, 2019

BY ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                          Re:      Upon Jochola, et al v. Green Summit Group LLC, et al.
                                   18-cv-1360

                                   Cruz Sanchez, et al v. Rainbow Umbrella, LLC, et al.
                                   17-cv-9065


Your Honor:

        This office represents Plaintiffs in the above- referenced matters. We write to request a 30
day extension to file Plaintiffs’ motion for settlement to May 22, 2019. The reason for the request
is because the undersigned received the agreement a few days ago and because of other pressing
matters, additional time is required to review and negotiate the terms and have all the client come
in to review and sign the agreement. Thus, we respectfully request a deadline of May 22, 2019 to
submit Plaintiffs’ motion for settlement. We thank the Court for its time and attention to this
matter. Defendants consent to the extension.


                                   Respectfully Submitted,


                                   ____/s/ Gennadiy Naydenskiy
                                   Gennadiy Naydenskiy


cc:     Jason Klimpl, Esq. (via ECF)
        Vincent Miranda, Esq. (via ECF)




                          Certified as a minority-owned business in the State of New York
